
	

115 HR 4377 : Accelerating American Leadership in Science Act of 2018
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 4377
		IN THE SENATE OF THE UNITED STATES
		February 14, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To direct the Secretary of Energy to carry out certain upgrades to research equipment and construct
			 research user facilities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Accelerating American Leadership in Science Act of 2018. 2.Advanced photon source upgrade (a)In generalThe Secretary of Energy shall provide for the upgrade to the Advanced Photon Source described in the publication approved by the Basic Energy Sciences Advisory Committee on June 9, 2016, titled Report on Facility Upgrades, including the development of a multi-bend achromat lattice to produce a high flux of coherent x-rays within the hard x-ray energy region and a suite of beamlines optimized for this source.
 (b)DefinitionsIn this section: (1)FluxThe term flux means the rate of flow of photons.
 (2)Hard x-rayThe term hard x-ray means a photon with energy greater than 20 kiloelectron volts. (c)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the upgrade under this section occurs before December 31, 2025.
 (d)FundingThere are authorized to be appropriated to the Secretary for the Office of Science to carry out to completion the upgrade under this section—
 (1)$93,000,000 for fiscal year 2018; (2)$130,000,000 for fiscal year 2019;
 (3)$152,400,000 for fiscal year 2020; (4)$150,000,000 for fiscal year 2021;
 (5)$73,600,000 for fiscal year 2022; and (6)$20,000,000 for fiscal year 2023.
				3.Long-Baseline Neutrino Facility for Deep Underground Neutrino Experiment
 (a)In generalThe Secretary of Energy shall provide for a Long-Baseline Neutrino Facility to facilitate the international Deep Underground Neutrino Experiment to enable a program in neutrino physics to measure the fundamental properties of neutrinos, explore physics beyond the Standard Model, and better clarify the nature of matter and antimatter.
 (b)Facility capabilitiesThe Secretary shall ensure that the facility described in subsection (a) will provide, at a minimum, the following capabilities:
 (1)A broad-band neutrino beam capable of 1.2 megawatts (MW) of beam power and upgradable to 2.4 MW of beam power.
 (2)Four caverns excavated for a 40 kiloton fiducial detector mass and supporting surface buildings and utilities.
 (3)Neutrino detector facilities at both the Far Site in South Dakota and the Near Site in Illinois to categorize and study neutrinos on their 800-mile journey between the two sites.
 (4)Cryogenic systems to support neutrino detectors. (c)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the facility under this section occurs before December 31, 2026.
 (d)FundingThere are authorized to be appropriated to the Secretary for the Office of Science to carry out to completion the construction of the facility under this section—
 (1)$95,000,000 for fiscal year 2018; (2)$160,000,000 for fiscal year 2019;
 (3)$195,000,000 for fiscal year 2020; (4)$195,000,000 for fiscal year 2021;
 (5)$200,000,000 for fiscal year 2022; (6)$200,000,000 for fiscal year 2023;
 (7)$195,000,000 for fiscal year 2024; (8)$150,000,000 for fiscal year 2025; and
 (9)$50,000,000 for fiscal year 2026. 4.Spallation Neutron Source proton power upgrade (a)In generalThe Secretary of Energy shall provide for a proton power upgrade to the Spallation Neutron Source.
 (b)Definition of proton power upgradeFor the purposes of this section, the term proton power upgrade means the Spallation Neutron Source power upgrade described in— (1)the publication of the Office of Science of the Department of Energy titled Facilities for the Future of Science: A Twenty-Year Outlook, published December 2003;
 (2)the publication of the Office of Science of the Department of Energy titled Four Years Later: An Interim Report on Facilities for the Future of Science: A Twenty-Year Outlook, published August 2007; and (3)the publication approved by the Basic Energy Sciences Advisory Committee on June 9, 2016, titled Report on Facility Upgrades.
 (c)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the upgrade under this section occurs before December 31, 2025.
 (d)FundingThere are authorized to be appropriated to the Secretary for the Office of Science to carry out to completion the upgrade under this section—
 (1)$26,000,000 for fiscal year 2018; (2)$70,800,000 for fiscal year 2019;
 (3)$33,500,000 for fiscal year 2020; (4)$40,500,000 for fiscal year 2021;
 (5)$21,100,000 for fiscal year 2022; (6)$13,200,000 for fiscal year 2023; and
 (7)$2,900,000 for fiscal year 2024. 5.Spallation Neutron Source second target station (a)In generalThe Secretary of Energy shall provide for a second target station for the Spallation Neutron Source.
 (b)Definition of second target stationFor the purposes of this section, the term second target station means the Spallation Neutron Source second target station described in— (1)the publication of the Office of Science of the Department of Energy titled Facilities for the Future of Science: A Twenty-Year Outlook, published December 2003;
 (2)the publication of the Office of Science of the Department of Energy titled Four Years Later: An Interim Report on Facilities for the Future of Science: A Twenty-Year Outlook, published August 2007; and (3)the publication approved by the Basic Energy Sciences Advisory Committee on June 9, 2016, titled Report on Facility Upgrades.
 (c)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the second target station under this section occurs before December 31, 2030, with the option for early operation in 2028.
 (d)FundingThere are authorized to be appropriated to the Secretary for the Office of Science to carry out to completion the construction of the facility under this section—
 (1)$5,000,000 for fiscal year 2018; (2)$10,000,000 for fiscal year 2019;
 (3)$15,000,000 for fiscal year 2020; (4)$25,000,000 for fiscal year 2021;
 (5)$50,000,000 for fiscal year 2022; (6)$200,000,000 for fiscal year 2023;
 (7)$275,000,000 for fiscal year 2024; (8)$275,000,000 for fiscal year 2025;
 (9)$275,000,000 for fiscal year 2026; (10)$250,000,000 for fiscal year 2027; and
 (11)$120,000,000 for fiscal year 2028. 6.Spending limitationNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act, and this Act and such amendments shall be carried out using amounts otherwise available for such purpose.
		
	Passed the House of Representatives February 13, 2018.Karen L. Haas,Clerk.
